Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 21, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156088                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 156088
                                                                    COA: 336811
                                                                    Wayne CC: 14-004004-FC
  RONALD LEE FOSTER,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the May 12, 2017 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Wayne Circuit Court for the
  appointment of new appellate counsel to represent the defendant as on direct appellate
  review. See Halbert v Michigan, 545 US 605; 125 S Ct 2582; 162 L Ed 2d 552 (2005).
  The record reflects that defendant’s appellate counsel did not file an application for leave
  to appeal, seek any other relief on the defendant’s behalf, or move to withdraw based on
  the attorney’s determination, after a thorough review of the trial record, that the appeal
  was wholly frivolous. Thus, through no fault of the defendant, he lost the right to seek
  leave to appeal to the Court of Appeals on direct review. On remand, new appellate
  counsel, once appointed, may file an application for leave to appeal in the Court of
  Appeals for consideration under the standard for direct appeals, and/or any appropriate
  postconviction motions in the circuit court, within six months of the date of the circuit
  court’s order appointing counsel.

         Costs are imposed against the attorney, Tracie Gittleman, in the amount of $500,
  to be paid to the Clerk of this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 21, 2018
           a0314
                                                                               Clerk